542 F.2d 628
UNITED STATES of Americav.Anthony SALERNO et al.Appeal of William SILVERMAN.
No. 76-1213.
United States Court of Appeals,Third Circuit.
Oct. 4, 1976.

Before VAN DUSEN, GIBBONS and ROSENN, Circuit Judges.

PER CURIAM SUR PETITION FOR REHEARING

1
The decision of the court in this case is predicated largely upon the explicit statement, quoted at page 1008 of the panel's opinion, 538 F.2d 1005, made by the sentencing judge at the time he imposed sentence and it is his statement which makes this case unique.  Our holding is narrow and does not vest sentencing courts, as alleged by the petitioner, "with power of a super parole board."  Our decision does, however, "permit the district court to correct a sentencing error where the import of the judge's sentence has in fact been changed by guidelines adopted by the Parole Board . . .  subsequent to the imposition of that sentence."  United States v. White, 540 F.2d 409, at 411 (8th Cir., 1976).


2
The petition for rehearing, insofar as it may be presumed under our procedures to also request panel rehearing, will be denied.